Per Curiam.
This is upon a rule to show cause why a mandamus should not be issued directed to respondent, requiring him to issue to relator a building permit for the erection of a garage on the northerly side of John street, in Belleville. The only *960reason assigned for refusal to issue the permit is that a building to be used for such purposes at the proposed location is prohibited by the zoning ordinance of Belleville. An examination of the ease satisfies us that the proposed location and the uses to which the surrounding lands are devoted does not make such prohibition in the ordinance neeessa'rj fox the protection of the public health of public safety. It therefore is unreasonable and falls under the rule of Ignaciunas v. Risley, 1 N. J. Adv. R. 1023.
A peremptory writ of mandamus is therefore awarded, with, costs.